DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 5/24/2022.
          Claims 1-4 are currently pending.
           Claim 1 has been amended. 
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-4 are allowed.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-4 were allowed, the reasons for allowance were indicated in the previous Ex Parte Quayle Action submitted on 5/18/2022. 

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Jogan et al. (U.S Pub. 20190293122) discloses a protective cover is molded through injection molding of a synthetic resin and includes a disc part, a sensor holder part protruding inward from the disc part, and a protruding part protruding inward from the disc part and being continuous with the sensor holder part. The disc part includes a separation wall which is thinner than other portions of the disc part and separates a magnetic encoder and a magnetic sensor from each other. The protruding part has, at the inward-side face thereof, a gate mark caused by the injection molding. The protruding part is provided with, at the outward-side face thereof, a thickness reduction part extending inward so as to be close to the gate mark. (see specification for more details).              Takayama et al. (U.S Pub. 20180003238) discloses a holder support part, into which a holder main body part constituting a sensor holder is fitted, is provided to an upper position of two vertically adjacent positions of an axially inboard-side surface of a bottom plate part so as to project. A nut holding part, which holds a nut, into which is threaded a bolt for joining a sensor holder, is provided to a lower position of the two vertically adjacent positions. The holder support part and the nut holding part are apart from each other. The holder support part is configured as a notched cylinder shape having a discontinuous part at a lower part. An upper surface of the nut holding part is configured as a convex curved surface of which a part facing the discontinuous part is positioned at the uppermost part (see specification for more details).
          Lopes et al. (U.S Pub. 20170256105) discloses a nut, or a washer for a nut, in particular a wheel nut or axle nut for vehicles, having a body, having a central threaded hole, having a peripheral wall, having an abutment face at a lower side, wherein the nut also has a plurality of wrench faces on the peripheral wall of the nut body for tightening or releasing the nut by means of a tool which cooperates with the wrench faces. In order to be able to detect the loosening of wheel nuts or axle nuts of vehicles, and to indicate such loosening to a vehicle driver to avoid dangerous situations during driving, there is provided in the body at least one recess in which a sensor element is arranged, wherein the sensor element is connected to a wireless interface which is configured to transmit a sensor signal of the sensor element wirelessly to an external reception unit. (see specification for more details).




Conclusion
5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/3/2022